DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Holm (US 2014/0260728) in view of Chambonneau (US 9,188,173).
Holm discloses:
a ball nut (20) coupled to a rack bar (14) and configured to slide the rack bar, the ball nut comprising a first coupling portion (36) formed to protrude outward from an outer surface of the ball nut to be coupled with a fastening member (42); 
a nut pulley (40) configured to rotate the ball nut and comprising an outer surface associated with a belt (48) and a second coupling portion (see Fig. 3, front face through which fasteners are inserted) formed to protrude inward from an inner hollow surface of the nut pulley, the second coupling portion of the nut pulley affixed to the first coupling portion of the ball nut by the fastening member; 
Holm does not directly disclose a deformation preventing member.
Chambonneau teaches a pulley device (including pulley 3) which includes a deformation preventing member (11).
▪ Regarding claim 2: The nut pulley and the deformation preventing member are injection molded to be coupled together (col. 1, ln. 59-61; col. 5, ln. 45-47). 

Based on the teaching of Chambonneau, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include a stiffening member in order to strengthen the pulley member and extend the life of the device.  

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 5, 6 and 14 are allowed.  Applicant has placed allowable claims 3 and 14 in independent form.

Response to Arguments
Applicant's arguments filed 12/23/20 have been fully considered:
Claims 7-11 and 15 remain withdrawn from further consideration as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Regarding the rejection of claim 1: the Examiner notes that the claims only provide for the deformation member to be coupled to a portion opposite to the 
[AltContent: connector][AltContent: textbox (2nd  portion)][AltContent: textbox (1st portion)][AltContent: arrow][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    361
    440
    media_image1.png
    Greyscale


Regarding claim 13: The claim has been indicated to include allowable subject matter, as the claim specifies an end of the pulley, rather than portion.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263.  The examiner can normally be reached on Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
March 1, 2021

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611